Carpinello, J.
Appeal from an order of the County Court of Columbia County (Nichols, J.), entered January 20, 2004, which classified defendant as a risk level III sex offender pursuant to the Sex Offender Registration Act.
*712We reject defendant’s contention that he was improperly classified as a risk level III sex offender prior to his release from prison on convictions of rape in the third degree and endangering the welfare of a child. Defendant’s prior felony conviction of attempted sexual abuse in the first degree presumptively placed him in the risk level III category (see e.g People v Boan, 11 AD3d 956 [2004], lv denied 4 NY3d 702 [2004]; People v Scott, 288 AD2d 763, 764 [2001]). Moreover, County Court considered defendant’s extensive criminal history, the facts surrounding his recent convictions and the conditions of his then impending release, factors which alone justified the classification (see People v Scott, supra at 764-765). In short, County Court’s determination is supported by clear and convincing evidence and will not be disturbed (see id. at 765).
Defendant’s remaining contention regarding the timing of his assignment of counsel has been considered and is unpersuasive.
Cardona, P.J., Mercure, Peters and Spain, JJ., concur. Ordered that the order is affirmed, without costs.